





Exhibit 10.1


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
$250,000,000 ASSET-BASED LOAN CREDIT AGREEMENT AND
FIRST AMENDMENT TO AMENDED AND RESTATED SECURITY AGREEMENT
This First Amendment to Second Amended and Restated $250,000,000 Asset-Based
Loan Credit Agreement and First Amendment to Amended and Restated Security
Agreement (this “Amendment”) is made as of this 24th day of May, 2019, by and
among:
EXPRESS HOLDING, LLC, a Delaware limited liability company (the “Parent”),


EXPRESS, LLC, a Delaware limited liability company (the “Borrower”),
    
the Subsidiary Guarantors,


the Lenders, the Issuing Bank, and the Swing Line Bank,


WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“WFB”),
as administrative agent for the Lender Parties (in such capacity, the
“Administrative Agent”), and


WFB, as collateral agent for the Secured Parties (in such capacity, the
“Collateral Agent”, and together with the Administrative Agent, collectively,
the “Agents”),


in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
W I T N E S S E T H :


WHEREAS, the Parent, the Borrower, the Lenders party thereto, and the Agents,
among others, have entered into a Second Amended and Restated $250,000,000
Asset-Based Loan Credit Agreement dated as of May 20, 2015 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”);
WHEREAS, the Parent, the Borrower and the other Loan Parties have entered into
an Amended and Restated Security Agreement dated as of May 20, 2015 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Security Agreement”);
WHEREAS, the parties to the Credit Agreement and the Security Agreement have
agreed to amend certain provisions of such Loan Documents, in each case on the
terms and conditions set forth herein; and
WHEREAS, Fifth Third Bank (the “New Lender”) desires to join the Credit
Agreement as a Lender thereunder.
NOW THEREFORE, it is hereby agreed as follows:
1.
Definitions. All capitalized terms used in this Amendment and not otherwise
defined shall have the same meanings herein as in the Credit Agreement.



2.
Lender Joinder to Credit Agreement. Subject to the satisfaction of the
conditions precedent specified in Section 7 below, the New Lender:

(a)
becomes a party to the Credit Agreement as a Lender thereunder with the same
force and effect as if originally named as a Lender therein;

(b)
is bound by all agreements and obligations, and has all of the rights and
benefits, of a Lender under the Credit Agreement and the other Loan Documents to
which the Lenders are party, in each case,






--------------------------------------------------------------------------------





with the same force and effect as if the New Lender was a signatory to the
Credit Agreement and such other Loan Documents and was expressly named as a
Lender therein;
(c)
agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender;

(d)
acknowledges and agrees that its Commitment shall be the amount specified for
the New Lender set forth on Schedule I to the Credit Agreement (as amended
hereby);

(e)
agrees that it will, independently and without reliance upon any Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement;

(f)
appoints and authorizes each Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Documents as are
delegated to such Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto;

(g)
confirms it has received such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment;

(h)
specifies as its Domestic Lending Office and Eurodollar Lending Office (and
address for notices), the offices set forth beneath its name on its signature
page hereof; and

(i)
acknowledges that it has received and reviewed a copy of the Credit Agreement
and each of the other Loan Documents and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment.

3.
Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:



(a)
Composite Credit Agreement. By deleting the stricken text (indicated textually
in the same manner as the following example: stricken text) and by adding the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as reflected in the modifications identified in
the document annexed hereto as Annex A attached to this Amendment.

(b)
Amendments to Exhibits. By amending and restating Exhibit F (Form of Borrowing
Base Certificate) to the Credit Agreement in its entirety to read as set forth
in the Exhibit F annexed hereto as Annex B attached to this Amendment.

(c)
Amendments to Schedules. By amending and restating each Schedule to the Credit
Agreement (other than Schedule III (Existing Letters of Credit) thereto) in its
entirety to read as set forth in the corresponding Schedule annexed hereto as
Annex C attached to this Amendment.

4.
Amendments to Security Agreement. The Security Agreement is hereby amended as
follows:



(a)
First Amendment Effective Date. By (i) replacing each reference to the term
“date hereof” set forth in clauses (3), (4) and (6) of the preliminary
statements thereof, and in Sections 4(b), 8(a), 8(d), 8(j)(iii) and 16 thereof,
with the term “First Amendment Effective Date”, and (ii) replacing each
reference to the term “Effective Date” set forth in Sections 8(c) and 8(l)
thereof with the term “First Amendment Effective Date”.

(b)
Correction of Certain Section References. By (i) amending Section 8(f) thereof
by deleting therefrom the phrase “Section 14” and substituting the phrase
“Section 15” in its stead, (ii) amending Section 8(k) thereof by deleting
therefrom the phrase “Section 15” and substituting the phrase “Section 16” in
its stead, (iii) amending Section 14(b)(iii) thereof by deleting therefrom the
phrase “Section 13(a)(ii)” and substituting the phrase “Section 14(a)(ii)” in
its stead, (iv) amending Section 22(b) thereof by deleting therefrom the phrase
“Section 22” and substituting the phrase “Section 23” in its stead,






--------------------------------------------------------------------------------





and (v) amending Section 30(e) thereof by deleting therefrom the phrase “Section
26” and substituting the phrase “Section 27” in its stead.
(c)
Amendments to Schedules. By amending and restating each Schedule thereto in its
entirety to read as set forth in the corresponding Schedule annexed hereto as
Annex D attached to this Amendment.

5.
Ratification of Loan Documents. Except as otherwise expressly provided herein,
all terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles (regardless of whether
enforcement is sought in law or equity). The Loan Parties hereby ratify,
confirm, and reaffirm (i) all Loan Documents as amended hereby, and (ii) that
all representations and warranties of the Loan Parties contained in the Credit
Agreement or any other Loan Document are true and correct in all material
respects (except in the case of any representation or warranty qualified or
modified by materiality, which are true and correct in all respects as so
qualified or modified) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (or in all
respects, as applicable) as of such earlier date. Without limiting the
foregoing, each of the Loan Parties hereby acknowledges, confirms and agrees
that any and all Collateral previously pledged to the Collateral Agent, for the
benefit of the Secured Parties, pursuant thereto (except with respect to any
assets of the Loan Parties as to which the Lien in favor of the Collateral Agent
was released prior to the date hereof), shall continue to secure all Obligations
of the Loan Parties at any time and from time to time outstanding under the
Credit Agreement and the other Loan Documents, as such Obligations have been,
and may hereafter be, amended, restated, supplemented, increased or otherwise
modified from time to time. The Loan Parties hereby represent and warrant that
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing.



6.
Commitments of Lenders. Each Lender hereby acknowledges and agrees that upon
satisfaction of the conditions precedent specified in Section 7 below, such
Lender’s Commitment shall be the amount specified for the New Lender set forth
on Schedule I to the Credit Agreement (as amended hereby). The Administrative
Agent and each Lender acknowledge and agree that from and after the First
Amendment Effective Date, all payments under the Credit Agreement and the other
Loan Documents in respect of the Commitments (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) shall
be made in accordance with such Commitments as set forth on Schedule I to the
Credit Agreement (as amended hereby).



7.
Conditions to Effectiveness. This Amendment shall not be effective until each of
the following conditions precedent has been fulfilled (or concurrently fulfilled
with the effectiveness of this Amendment) to the reasonable satisfaction of the
Administrative Agent:



(a)
The Administrative Agent shall have received on or before the First Amendment
Effective Date the following, each dated such day (unless otherwise specified),
in form and substance reasonably satisfactory to the Administrative Agent
(unless otherwise specified):

(i)
executed counterparts of this Amendment sufficient in number for distribution to
the Agents, each Lender and the Borrower;

(ii)
that certain Fee Letter, duly executed on the First Amendment Effective Date by
the Loan Parties, the Lead Arranger and the Agents;

(iii)
[reserved];

(iv)
Lien search results reflecting that proper financing statements under the
Uniform Commercial Code have been filed in all jurisdictions that the
Administrative Agent may deem necessary in the reasonable opinion of the
Administrative Agent, in order to perfect and protect the liens and security
interests created under the Security Agreement and that no Liens other than
Permitted Liens exist on any Collateral;






--------------------------------------------------------------------------------





(v)
Evidence of the insurance required by the terms of the Security Agreement;

(vi)
Certified copies of the resolutions of the board of directors of each Loan Party
approving each Loan Document to which it is or is to be a party;

(vii)
A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation or formation of each Loan Party, dated reasonably near the First
Amendment Effective Date certifying (A) as to a true and correct copy of the
charter of such Loan Party and each amendment thereto on file in such
Secretary’s office and (B) that (1) such amendments are the only amendments to
such Loan Party’s charter on file in such Secretary’s office, (2) (to the extent
customary for such jurisdiction’s Secretary of State’s certificate) such Loan
Party has paid all franchise taxes to the date of such certificate and (3) such
Loan Party is duly incorporated and in good standing or presently subsisting
under the laws of the State of the jurisdiction of its incorporation or
formation;

(viii)
A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying as to (A) the absence of any amendments to the charter of such Loan
Party since the date of the Secretary of State’s certificate referred to in
clause (v) above, (B) a true and correct copy of the bylaws or operating
agreement of such Loan Party as in effect on the date on which the resolutions
referred to in clause (iv) above were adopted and on the First Amendment
Effective Date, (C) the due incorporation and good standing or valid existence
of such Loan Party as a corporation or limited liability company organized under
the laws of the jurisdiction of its incorporation or formation and (D) the names
and true signatures of the officers of such Loan Party authorized to sign each
Loan Document to which it is or is to be a party and the other documents to be
delivered hereunder and thereunder;

(ix)
A certificate, in substantially the form of Exhibit E to the Credit Agreement,
attesting to the Solvency of the Loan Parties, taken as a whole, before and
after giving effect to the First Amendment Effective Date; and

(x)
A favorable opinion of Kirkland & Ellis LLP, counsel for the Loan Parties, in
form and substance reasonably satisfactory to the Collateral Agent and of Vorys,
Sater, Seymour and Pease LLP, special local counsel for Express GC, LLC, in form
and substance reasonably satisfactory to the Collateral Agent.

(b)
All representations and warranties of the Loan Parties contained in the Credit
Agreement or any other Loan Document shall be true and correct in all material
respects (except in the case of any representation or warranty qualified or
modified by materiality, which shall be true and correct in all respects as so
qualified or modified) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (or in all
respects, as applicable) as of such earlier date.

(c)
After giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

(d)
The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act.

(e)
Substantially concurrently with the effectiveness of this Amendment, the
Borrower shall have paid or made arrangements to pay all fees of the Agents, the
Lead Arranger and the Lender Parties required under the Fee Letter.

(f)
The Agents shall have been reimbursed by the Loan Parties for all reasonable and
documented costs and expenses of the Agents (including, without limitation,
reasonable attorneys’ fees) in connection with the preparation, negotiation,
execution, and delivery of this Amendment and related documents.






--------------------------------------------------------------------------------





The Loan Parties hereby acknowledge and agree that the Administrative Agent may
charge the Loan Account to pay such costs and expenses.
(g)
The Agents shall have received such other documents, instruments and agreements
as the Agents have reasonably requested in writing to the Loan Parties prior to
the date hereof.

8.
Miscellaneous.



(a)
This Amendment may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telecopy or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

(b)
This Amendment expresses the entire understanding of the parties with respect to
the transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.

(c)
Any determination that any provision of this Amendment or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not affect the validity, legality, or enforceability of such provision in any
other instance, or the validity, legality, or enforceability of any other
provisions of this Amendment.

(d)
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

[Signature Pages Follow]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.


EXPRESS, LLC, as Borrower


By:
/s/ Periclis Pericleous

Name:
Periclis Pericleous

Title:
Senior Vice President, Chief Financial Officer and Treasurer





EXPRESS HOLDING, LLC, as Parent and a Guarantor


By:
/s/ Periclis Pericleous

Name:
Periclis Pericleous

Title:
Senior Vice President, Chief Financial Officer and Treasurer



EXPRESS GC, LLC, as a Guarantor


By:
/s/ Periclis Pericleous

Name:
Periclis Pericleous

Title:
Senior Vice President, Chief Financial Officer and Treasurer



EXPRESS FINANCE CORP., as a Guarantor


By:
/s/ Periclis Pericleous

Name:
Periclis Pericleous

Title:
Senior Vice President, Chief Financial Officer and Treasurer



EXPRESS FASHION LOGISTICS, LLC


By:
/s/ Periclis Pericleous

Name:
Periclis Pericleous

Title:
Senior Vice President, Chief Financial Officer and Treasurer



EXPRESS FASHION OPERATIONS, LLC


By:
/s/ Periclis Pericleous

Name:
Periclis Pericleous

Title:
Senior Vice President, Chief Financial Officer and Treasurer













Signature Page to First Amendment to Second Amended and Restated $250,000,000
Asset-Based Loan Credit Agreement and First Amendment to Amended and Restated
Security Agreement





--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Issuing Bank, Swing Line Bank, and a Lender


By:     /s/ Jennifer Cann
Name:     Jennifer Cann
Title:     Managing Director


















































Signature Page to First Amendment to Second Amended and Restated $250,000,000
Asset-Based Loan Credit Agreement and First Amendment to Amended and Restated
Security Agreement





--------------------------------------------------------------------------------









U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender


By:     /s/ Thomas P Chidester
Name:     Thomas P Chidester
Title:     Vice President
























































































Signature Page to First Amendment to Second Amended and Restated $250,000,000
Asset-Based Loan Credit Agreement and First Amendment to Amended and Restated
Security Agreement





--------------------------------------------------------------------------------







BANK OF AMERICA, N. A., as a Lender


By:     /s/ Brian Lindblom
Name:     Brian Lindblom
Title:     Senior Vice President


























































































Signature Page to First Amendment to Second Amended and Restated $250,000,000
Asset-Based Loan Credit Agreement and First Amendment to Amended and Restated
Security Agreement





--------------------------------------------------------------------------------





 
FIFTH THIRD BANK, as a Lender


By:     /s/ Mark Pienkos
Name:     Mark Pienkos
Title:     Managing Director




Domestic Lending Office:


______________________________
______________________________
______________________________
______________________________




Eurodollar Lending Office:


______________________________
______________________________
______________________________
______________________________
































































 
Signature Page to First Amendment to Second Amended and Restated $250,000,000
Asset-Based Loan Credit Agreement and First Amendment to Amended and Restated
Security Agreement



